Citation Nr: 0217071	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  99-06 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder.

(The issue of whether the grant of service connection is 
warranted for PTSD will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Richard F. Curley, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from December 1969 to 
October 1971, including service in the Republic of Vietnam 
from August 31, 1970, to August 29, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  That decision denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) on the merits.  The claimant has appeared 
and offered testimony in support of his claim at a personal 
hearing held in November 1998 before an RO Hearing Officer, 
and at a hearing held in February 2001 before the 
undersigned Member of the Board sitting at Washington, DC.  

The record shows that previous rating decisions of June 1996 
and October 1996 denied service connection for PTSD, and 
that the claimant was notified of those adverse 
determinations and of his right to appeal.  The veteran 
failed to initiate an appeal, and those decisions became 
final.  In August 1997, the veteran undertook to reopen his 
claim for service connection for PTSD by submitting 
additional evidence. 

Under Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated.  Title 
38 U.S.C.A. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Accordingly, the Board must 
independently address the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for PTSD.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for PTSD, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  After giving notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing that 
issue.  In this decision, the Board limits its consideration 
to the issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal to reopen the claim for 
service connection for PTSD has been obtained by the RO, and 
VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his 
application to reopen that claim have been fully met.

2.  The veteran served on active duty from December 1969 to 
October 1971, including service in the Republic Of Vietnam 
from August 31, 1970, to August 29, 1971.

3.  Rating decisions of June 1996 and October 1996 denied 
service connection for PTSD, and the veteran was notified of 
those adverse determinations and of his right to appeal, but 
did not appeal those decisions.  

4.  In August 1997, the veteran undertook to reopen his 
claim for service connection for PTSD by submitting 
additional evidence.  

5.  The additional evidence submitted since the unappealed 
rating decision of October 1996 denying service connection 
for PTSD includes evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a)(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

The veteran served on active duty in the United States Army 
from December 1969 to October 1971, including service in the 
Republic Of Vietnam from August 31, 1970 to August 29, 1971.  

The claimant's DD Form 214 shows that his military 
occupational specialty (mos) was Clerk (70A).  The veteran 
was separated from service for failure to demonstrate 
adequate potential for promotion or advancement, and was not 
recommended for reenlistment.  He was awarded the National 
Defense Service Medal (NDSM), the Vietnam Service Medal 
(VSM), and the Vietnam Campaign Medal (VCM), none of which 
evidence participation in combat.  His service 
administrative and personnel records show no awards or 
decorations for valor, and he did not receive the Purple 
Heart Medal.  

The veteran's service medical records show that a Report of 
Medical History prepared by the claimant in connection with 
his service entrance examination denied any pertinent 
abnormalities.  His service entrance examination disclosed 
no defects, no scars or abnormalities of the skin, and his 
psychiatric evaluation was normal.  The service medical 
records show that in March 1970, the veteran was found to 
have two sebaceous cysts of the right side of his face; that 
in May 1970, he requested facial surgery for sebaceous cysts 
of the face; and that in November 1970 and January 1971, he 
was shown to have folliculitis barbae, and was given a 
shaving profile.  In May 1971, the veteran was twice seen 
for complaints of a boil on his back, and in June 1-16, 
1971, the boil was incised, drained, and packed with 
iodoform.  On June 16 and 18, 1971, the boil on his back 
looked fine, but a swelling was noted in the right axilla, 
and it was believed that the veteran was not taking his 
penicillin as directed.  On June 21, 1971, swelling and 
induration was noted in the right axilla (under his right 
arm).  He was treated for that condition, and it was noted 
that the veteran had just had a similar episode of 
induration on his back which was successfully treated with 
heat and antibiotics.  The lump in the right axilla was felt 
to be cellulitis, and not responsive to heat and 
antibiotics, and the veteran was referred to the 85th 
Evacuation Hospital on June 21, 1971, where his abscess 
under the right arm was incised, drained, and packed with 
iodoform.  The diagnosis was abscess, right axilla.  During 
the period from June 21 through July 8, 1971, the veteran 
was treated regularly for an abscess of the right axilla.  
On July 8, 1971, his surgical incision was found to be 
closed, and he was returned to full duty.  

The service medical records further show that on September 
14, 1971, after leaving the Republic of Vietnam, the veteran 
was seen for a draining abscess on the left side of his 
back, diagnosed as an abscess of the back, and it was noted 
that hot soaks had provided improvement.  No complaint, 
treatment, findings or diagnosis of a shrapnel or gunshot 
wound was shown during the cited periods of treatment or at 
any time during the veteran's period of active service.  At 
the time of service separation, the veteran denied any 
history of illness or injury, denied treatment for anything 
other than minor illnesses within the past five years, and 
denied frequent trouble sleeping, depression or excessive 
worry, loss of memory, or nervous trouble of any sort.  His 
service separation examination disclosed no pertinent 
abnormalities, and his psychiatric condition was normal.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO 
in February 1972, claimed service connection for  a 
sebaceous cyst of the face, treated at St. Albans's Naval 
Hospital in July 1970, and for claimed shrapnel in his back, 
treated at the 85th Evacuation Hospital in July 1971.  He 
also cited removal of a sebaceous cyst at the VAMC, New York
in February 1972, but reported no other treatment.  No 
mention was made of a nervous condition or psychiatric 
disorder.  

A report of VA general medical examination, conducted in 
April 1972, showed that the veteran claimed that he received 
a shrapnel wound in combat in the Republic of Vietnam; that 
he was treated at the 85th Evacuation Hospital; and that he 
also had a growth removed from his right axilla area.  
Examination revealed a 1.5 cm. by 5 cm. scar of the right 
side of the face, a 3 cm. by 3 cm. linear scar of the right 
axilla, residual to excision of lymph node, and multiple 
scars of the back, varying in size from 3 cm. to 5 cm. to 
pinhead in size, while X-rays of the chest, and the thoracic 
and lumbar spines revealed no bone pathology, misalignment, 
or retained metallic or foreign bodies.  The diagnosis was 
surgical scars, right cheek and lip; surgical scar, right 
axilla, residual of excision of back; and scars of back 
residuals of shrapnel wound.  No complaint, treatment, 
findings or diagnosis of a nervous condition or psychiatric 
disorder was shown.  

A rating decision of May 1972 granted service connection for 
impaired hearing, for the veteran's scars of the right cheek 
and lip, residual to sebaceous cyst excisions; granted 
service connection for a scar of the right axilla, residual 
to excision, and deferred a determination as to the 
veteran's claimed shrapnel wound pending receipt of 
additional evidence.  His scars of the right cheek and upper 
lip were considered moderately disfiguring, and rated as 10 
percent disabling, while his scar of the right axilla and 
hearing impairment were evaluated as noncompensably 
disabling. 

A June 1972 RO inquiry to the National Personnel Records 
Center (NPRC) as to whether the veteran was awarded the 
Purple Heart Medal received a response indicating that the 
veteran was not awarded the Purple Heart Medal.  A rating 
decision of June 1972 denied service connection for claimed 
shrapnel wounds of the back, but granted service connection 
for multiple scars of the back.  The veteran was informed of 
that action and of his right to appeal that decision by RO 
letter of June 29, 1972, but did not initiate an appeal and 
that decision became final.  

In a August 1972 letter, the veteran stated that he wanted 
to reopen his claim, seeking increased ratings for his 
service-connected disabilities, and related that he had his 
back and the right side of his face cut again at the VAMC, 
New York, in August 1972, and that he was entitled to 
increased evaluations for those conditions.  

A hospital summary from the VAMC, New York, dated in August 
1972, shows that the veteran was admitted for a period of 
two days for excision of a recurrent epidermal cyst scars of 
the right face and for excision of scars claimed to be 
secondary to grenade fragment injuries.  He underwent 
incision and drainage of three inclusion cysts of the right 
zygomatic area, and excision and revision of a scar of the 
right back.  The diagnosis was inclusion cysts of left [sic] 
face times 3, and hypertrophic scar, right back.  No 
complaint, treatment, findings or diagnosis of a nervous 
condition or psychiatric disorder was shown.  

A rating decision of September 1972 denied increased ratings 
for his service-connected scars of the right side of the 
face and for excision and revision of his service-connected 
back scar.  The veteran was notified of that action and of 
his right to appeal by RO letter of September 25, 1972.  He 
failed to initiate an appeal, and that decision became final 
after one year.  

In a Statement in Support of Claim (VA Form 21-4138) from 
the veteran, received in May 1975, he stated that the scar 
on his back resulted from an infection in Vietnam in 1971; 
that he was treated in his immediate company area and at the 
85th Evacuation Hospital; and that the infection under his 
arm was surgically removed.  He further related that in 
1972, he had his back cut again at the VAMC; that he had 
also received surgery on the side of his face three times at 
the VAMC; and that he was entitled to increased ratings for 
those disabilities.  No mention was made of any treatment 
for a nervous condition or psychiatric disorder.  

A report of VA orthopedic examination, conducted in June 
1975, cited the veteran's complaints of muscle spasms of the 
back, and noted that the veteran's claims folder was not 
available.  Examination revealed a firm, non-tender, non-
keloidal operative scar of the right cheek, moderately 
disfiguring; and a firm, non-tender, non-keloidal operative 
scar of the right cheek, slightly disfiguring, residual to 
excision of sebaceous cysts.  In addition, examination 
revealed a non-tender, slightly keloidal 3 cm. by 3 cm. 
operative scar of the right axilla, with no tissue loss, 
residual to excision of an infection according to the 
veteran; and a 6 cm. by 5 cm. scar of the right posterior 
chest wall, non-tender and non-keloidal, with no tissue 
loss, residual to a fragmentation wound according to the 
veteran.  X-rays of the chest and lumbosacral spine 
disclosed normal vertebral alignment and curvature, with 
normal vertebral bodies, arches, pedicles and intervertebral 
disc spaces, with no evidence of fractures, bone 
destruction, or significant arthritic changes; and no 
retained metallic or foreign bodies.  No complaint, 
treatment, findings or diagnosis of a nervous condition or 
psychiatric disorder was shown.  

A confirmed rating decision of August 1975 continued the 
prior ratings for the veteran's service connected scars of 
the right cheek and lip, residual to sebaceous cyst 
excisions; service-connected scar of the right axilla, 
residual to excision; and the service-connected scars of the 
right cheek, lip, and back.  The veteran was notified of 
that action and of his right to appeal by RO letter of 
August 18, 1975.  He failed to initiate an appeal, and that 
decision became final after one year.  

A report of VA orthopedic and audiology examination, 
conducted in April 1977, cited the veteran's assertion that 
he underwent excision of cysts of the face at St. Alban's 
Naval Hospital in 1970, and that a recurrence of that 
condition was excised at the VAMC, New York, in 1972, 1973 
and 1974.  In addition, he related that a cyst of the lip 
was excised at the VAMC, New York, in 1972 with recurrence 
and removal at the VAMC, New York, in 1974.  The veteran 
further alleged that he sustained shell fragment wounds of 
the back in combat in Vietnam in 1971; that he underwent two 
surgical procedures for those injuries; and that he 
underwent excision of a cyst of the right axilla in 1971.  
The diagnoses were status post excision of cyst, right side 
of face and upper lip; status post excision of cyst, right 
axilla, and scar, right posterior chest wall, residual of 
shell fragment wound.  Audiology examination disclosed that 
the veteran's hearing acuity was normal, bilaterally.  No 
complaint, treatment, findings or diagnosis of a nervous 
condition or psychiatric disorder was shown.  

A confirmed rating decision of May 1977 continued the prior 
ratings for the veteran's service connected hearing 
impairment, scars of the right cheek and lip, residual to 
sebaceous cyst excisions; service-connected scar of the 
right axilla, residual to excision; and service-connected 
scars of the right cheek, lip, and back.  The veteran was 
notified of that action and of his right to appeal by RO 
letter of May 27, 1977.  He failed to initiate an appeal, 
and that decision became final after one year.  

In a Statement in Support of Claim (VA Form 21-4138) from 
the veteran, received in December 1977, the veteran 
requested a higher disability rating for his service-
connected disabilities, asserting that he was admitted to 
the VAMC, New York, in September 1977.  

A hospital summary from the VAMC, New York, dated in 
September 1977, shows that the veteran was admitted for 
complaints of abdominal pain and a sebaceous cyst of the 
right cheek.  The sebaceous cyst of the right cheek was 
excised without difficulty or complications.  Abdominal 
examination was benign, and the veteran remained afebrile 
and without an elevated white count, while sigmoidoscopy, a 
combined blood count, intravenous pyelogram and upper 
gastrointestinal examination were all normal.  The treating 
physician noted that the veteran seemed to enjoy his 
hospitalization, questioned the validity of his symptom 
complaints, and stated that no follow-up was required.  No 
complaint, treatment, findings or diagnosis of a nervous 
condition or psychiatric disorder was shown.  

A confirmed rating decision of May 1978 denied the veteran's 
claim for increased evaluations for his service-connected 
disabilities and continued the prior ratings for those 
disabilities.  The veteran was notified of that action and 
of his right to appeal by RO letter of May 30, 1978.  He 
submitted a timely Notice of Disagreement, and further 
sought service connection for chronic cysts.  He was issued 
a Statement of the Case in August 1978, and perfected his 
appeal by the timely filing of his Substantive Appeal (VA 
Form 9) in August 1978, in which he requested a hearing 
before an RO Hearing Officer.  

By RO letter of August 21, 1978, the veteran was informed 
that service connection was already in effect for his scar 
of the right axilla (under the right arm), and for his scars 
of the back, both evaluated as noncompensably disabling; and 
that he had been notified of those grants of service 
connection by RO letters of May 30, 1972 and June 29, 1972.  
He was further informed that additional evidence showing an 
increase in the severity of those disabilities was required 
in order to review the noncompensable rating evaluations.  
No additional evidence was submitted by the veteran.  

A report of VA orthopedic examination, conducted in January 
1979, cited the veteran's assertion that he underwent 
excisions of sebaceous cysts of the right cheek at the VAMC, 
New York, in 1971, and excision of a cyst of the upper lip 
in 1972, with no residuals.  Examination revealed a well-
healed, 2 cm. scar of the right cheek, and a well-healed 1 
cm. scar of the upper lip, with no keloid formation and no 
disfigurement.  The diagnoses were status post sebaceous 
cysts of the cheek and lip.  A Supplemental Statement of the 
Case was issued in February 1979.  The veteran failed to 
appear for a scheduled personal hearing held in November 
1978 before an RO Hearing Officer.  A confirmed rating 
decision of February 1999 confirmed the prior ratings for 
his service-connected scars of the right cheek and the upper 
lip.  No complaint, treatment, findings or diagnosis of a 
nervous condition or psychiatric disorder was shown.  

A Board decision of July 12, 1979, denied a rating in excess 
of 10 percent for scars of the right cheek and upper lip, 
residuals to sebaceous cyst excisions, and denied a 
temporary total rating under the provisions of 38 C.F.R. 
Part 4, § 4.29.

In February 1994, the veteran notified the RO that he had 
relocated to a city in North Carolina, and requested that 
his claims folder be transferred to the VARO, Winston-Salem, 
North Carolina.  

In December 1995, the claimant submitted an application for 
VA disability compensation benefits (VA Form 21-526), 
seeking service connection for PTSD, claimed to have been 
incurred while serving in the Republic of Vietnam.  He 
reported treatment for PTSD at the VAMC, Brooklyn, and the 
VAMC, Manhattan, but failed to provide the dates of that 
treatment.  He further indicated that he had been 
hospitalized or furnished domiciliary care at the VAMC, 
Durham.  The RO requested the veteran's treatment records 
from the VAMC, Brooklyn, the VAMC, Queens, and the VAMC, 
Manhattan, from 1971 to the present.  No additional medical 
records of the veteran were received from those VA medical 
facilities.  
The RO also requested the veteran's complete medical records 
from the VAMC, Durham.  

By RO letter of January 8, 1996, the veteran was notified of 
the requirements for establishing service connection for 
PTSD, was asked to provide the names, addresses and dates of 
treatment for all physicians who had treated him for the 
claimed disorder, was asked to provide his work history 
since service separation, and was asked to describe the 
events which he regarded as stressful, as well as the 
symptoms he now experienced, and statements from people who 
know of his condition.  He was informed that when the 
requested evidence was received, the RO would request a 
search of unit records.  The veteran failed to respond to 
that letter, or to provide the requested information.  

In June 1996, the veteran's complete service administrative 
and service personnel records (DA-20 and 201 file) were 
obtained by the RO.  Those records disclosed that the 
claimant served on active duty from December 1969 to October 
1971, including service in the Republic Of Vietnam from 
August 31, 1970, to August 29, 1971; that he underwent basic 
training at Fort Jackson, South Carolina; that he attended 
Clerk school for four weeks at Fort Polk, Louisiana; that 
his military occupational specialty (mos) was Clerk (70A); 
that he received no awards or decorations for valor; and 
that he did not receive the Purple Heart Medal.  Those 
records further show that the veteran arrived in Vietnam on 
August 31, 1970, and was assigned to Troop C, 2nd Battalion, 
17th Cavalry, 101st Airborne Division (Airmobile), as a troop 
clerk (71H) until September 14, 1970, when he was assigned 
as a Supply Clerk (76A) with Troop C, 2nd Squadron, 17th 
Cavalry, 101st Airborne Division (Airmobile), until June 6, 
1971, when he was assigned as a Supply Clerk (76A) with 
Troop D, 2nd Squadron, 17th Cavalry, 101st Airborne Division 
(Airmobile), until August 29, 1971, when he departed 
Vietnam.  The veteran's service administrative and service 
personnel records show that he did not serve in any other 
units or in any other capacity during his Vietnam service, 
and he did not receive the Combat Infantryman's Badge, any 
awards or decorations for valor, or the Purple Heart Medal.  
His sole military occupational specialty (mos) while in 
active duty in the Republic of Vietnam is as set forth 
above, and there is no evidence that the veteran served as 
an infantryman or in any other combat mos at any time during 
his period of Vietnam service.  His  April 22, 1971, his 
records show that on April 22, 1971, he was shown to be not 
recommended for further service/promotion and not 
recommended for reenlistment.  

A rating decision of June 1996 denied service connection for 
PTSD, finding that the veteran did not have a diagnosis of 
PTSD, and that the evidence did not establish that a 
stressor sufficient to cause PTSD had actually occurred.  
The veteran was notified of that decision and of his right 
to appeal by RO letter of June 15, 1996, but did not appeal 
that decision.  

In a Statement in Support of Claim (VA Form 21-4138) from 
the veteran, received at the RO in June 1996, the veteran 
requested that he be granted a 100 percent rating for PTSD, 
noting that a VA clinician had recommended that he make that 
request.  He stated that he had just completed the PCT 
Clinic at the VAMC, Durham, and asked that the RO obtain 
those medical records.  

In a Statement in Support of Claim (VA Form 21-4138) from 
the veteran, received at the RO in July 1996, the veteran 
requested that his claim for service connection for PTSD be 
reconsidered in light of the enclosed VA psychologist's 
report.  He submitted a VA psychologist's report, dated in 
June 1996, showing that the veteran was interviewed using 
the Clinician Administered PTSD Scale (CAPS), which measures 
the frequency and intensity of PTSD symptoms.  The veteran 
related that he served in Vietnam with the 17th Cavalry, 101st 
Airborne Division, from 1970 to 1971; that he was currently 
service connected for "a facial injury"; that he recalled 
several events in Vietnam which continued to cause him 
distress, including a mortar round landing near his bunker.  
He further related that he experienced intrusive 
recollections of this and other events from Vietnam, as well 
as distress on exposure to reminders of Vietnam, and that he 
makes efforts to avoid thinking about his experiences and 
things that remind him, including conversations, war movies, 
and newscasts about Vietnam.  He made no mention of 
sustaining fragment wounds in Vietnam.  He related that he 
had previously used alcohol and marijuana, but related that 
he had discontinued use of alcohol, although he continued to 
use marijuana.  He further endorsed symptoms consistent with 
PTSD, including anhedonia, feelings of detachment from 
others, hyperarousal, difficulty sleeping, daily 
irritability, and excessive hypervigilence.  The veteran 
further recounted childhood trauma, and a head injury in 
1980, but the examiner asserted that his reexperiencing 
involved only his military traumas.  The examining clinician 
did not indicate that she had reviewed the veteran's claims 
folder or other factual evidence pertaining to the veteran's 
period of active service.  

That report further showed that the veteran underwent 
psychological testing with the PTSD-Keane (PK) scale of the 
MMPI-2, the Positive and Negative Affect Exposure Scale 
(PANAS), the Mississippi Scale for Combat-Related PTSD, and 
the Combat Exposure Scale.  The veteran reported a high 
level of negative affect on the PANAS scale, consistent with 
an anxiety disorder, and reported a significant level of 
PTSD symptoms on the PK scale of the MMPI-2, and the 
Mississippi Scale for Combat-Related PTSD.  The veteran 
further related a moderate level of combat exposure while 
serving in Vietnam, and the reporting clinician concluded 
that the veteran's assertions and the results of 
psychological testing were consistent with a diagnosis of 
combat-related PTSD.  It was further asserted that the 
veteran was also interviewed using the Major Depression 
module of the Structured Clinical Interview for DSM-IIIR, 
and was reported to meet the criteria for Major Depressive 
Disorder, recurrent.  The reporting clinician also reported 
that the veteran had been totally incapacitated by his 
psychiatric symptoms in terms of his interpersonal 
functioning, noting that he had been twice married, divorced 
once, and was widowed from his second marriage, which had 
lasted nine years.  The veteran related that his first 
marriage was "rotten"; that his second marriage was 
"terrible", with frequent arguments with both wives; that he 
had few friends, and that those relationships were not 
close; and that he feels detached from almost everyone most 
of the time.  The reporting clinician also reported that the 
veteran had been totally incapacitated by his psychiatric 
symptoms in terms of his occupational functioning; that his 
longest job had been with the U.S. Postal Service for 
approximately six years; that he asserted that had frequent 
difficulty in keeping jobs due to feelings of hostility and 
frequent arguments with supervisors.  He related that he 
left the Post Office in 1986; that he had a series of jobs 
between 1986 and 1993; that he was unable to maintain 
employment at any of these jobs; and that he had not worked 
since 1993.  The diagnoses were Axis I: PTSD; major 
depressive disorder, recurrent; cannabis abuse, by history; 
and alcohol abuse, by history; no Axis II diagnosis was 
shown; the Axis IV psychosocial stressors were identified as 
status post head injury, 1980; poverty, inadequate social 
support, chronic unemployment, homelessness, and exposure to 
war; while the Global Assessment of Functioning (GAF) Score 
was 35, indicative of some impairment of reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or 
mood.  

By RO letter of August 26, 1996, the veteran was notified of 
the requirements for establishing service connection for 
PTSD, and was asked to provide the following information and 
evidence: the names, addresses and dates of treatment for 
all physicians who had treated him for the claimed disorder, 
his work history since service separation, the events which 
he regarded as stressful, as well as a description of the 
symptoms he now experienced, and statements from people who 
know of his condition.  The veteran failed to respond to 
that letter, or to provide the requested information or 
evidence.

A rating decision of October 1996 denied service connection 
for PTSD on the grounds that the evidence did not disclose 
verified stressors or awards of decorations which would 
serve as automatic evidence of stressors.  He was notified 
of that decision and of his right to appeal by RO letter of 
November 8, 1996, but did not initiate an appeal of that 
decision.  

In a Statement in Support of Claim (VA Form 21-4138) from 
the veteran, received at the RO in February 1997, the 
veteran asserted that he had failed to respond to the RO's 
August 26, 1996 PTSD development because he did not have the 
documents requested by the RO, but had since obtained those 
documents.  He asked that his claim for service connection 
for PTSD be reconsidered based upon the enclosed documents.  
With that letter, the veteran enclosed a letter in which he 
asserted that he was unable to work because of symptoms of 
PTSD, which he treated with Travalone, a prescription 
medication.  He further enclosed duplicate copies of his DD 
Form 214; duplicate copies of his service administrative and 
personnel records; a duplicate copy of a RO award letter, 
dated July 12, 1987, showing that he was in receipt of 
benefits for a service-connected disability; an undated 
letter from an individual at a private security company, who 
stated that the veteran had applied for employment at that 
company, but appeared to have a nervous condition; that the 
veteran was nevertheless employed in March 1993, but missed 
work for several days which he attributed to his nervous 
condition; and that the veteran was terminated in September 
1993.  In addition, the veteran enclosed a May 1990 letter 
from a State of New York Veterans' Counselor asserting that 
the veteran was in receipt of VA compensation benefits, and 
that his service-connected disability was the result of his 
service in Vietnam, for which he received a Purple Heart.  
The writer provided no information or evidence concerning 
the basis for that belief.  

In an RO development letter of February 13, 1997, the RO 
acknowledged receipt of the veteran's February 1997 
Statement in Support of Claim and enclosures.  That RO 
letter further notified the veteran that further information 
and evidence was needed in order to meet the requirements 
for establishing service connection for PTSD, and asked that 
he provide the following information and evidence: the 
names, addresses and dates of treatment for all physicians 
who had treated him for the claimed disorder, his work 
history since service separation, the events which he 
regarded as stressful, including the dates, units, places, 
and names of comrades killed or wounded, as well as the 
symptoms he now experienced, and statements from people who 
know of his condition.  The veteran failed to respond to 
that letter, or to provide the requested information or 
evidence.

In an RO development letter to the veteran, dated April 17, 
1997, the RO noted that in its February 13, 1997, letter to 
the veteran, it had asked that he submit information about 
the inservice events which he regarded as stressful, 
including the dates, units, places, and names of comrades 
killed or wounded, and that he provide the names, addresses 
and dates of treatment for all physicians who had treated 
him for the claimed disorder.  He was further informed that 
the duplicate copies of his DD Form 214, and the duplicate 
copies of his service administrative and personnel records 
did not identify any stressors that he had endured, or show 
that he was awarded the Purple Heart Medal.  Rather, the 
record showed that he was awarded service connection for 
scars resulting from the excisions of cysts and for impaired 
hearing.  The RO again requested that the veteran submit the 
information and evidence requested in its prior February 13, 
1997, development letter to the veteran.  

In July 1997, the veteran submitted a Net Worth and 
Employment Statement (VA Form 21-527), seeking VA 
nonservice-connected pension benefits due to PTSD.  

In a Statement in Support of Claim (VA Form 21-4138) from 
the veteran, received at the RO in August 27, 1997, the 
veteran submitted a duplicate copy of the VA psychologist's 
report, dated in June 1996.  He failed to provide any of the 
information or evidence requested in the RO's prior 
development letter of February 13, 1997. 

In an RO development letter of September 24, 1997, the RO 
notified the veteran that further information and evidence 
was needed in order to meet the requirements for 
establishing service connection for PTSD, and asked that he 
provide the following information and evidence: evidence of 
combat stressors, the names, addresses and dates of 
treatment for all physicians who had treated him for the 
claimed disorder, his work history since service separation, 
the events which he regarded as stressful, including the 
dates, units, places, and names of comrades killed or 
wounded, as well as the symptoms he now experienced, and 
statements from people who know of his condition.  A PTSD 
Questionnaire was provided for the veteran's use.  

In August 1997, the veteran submitted a VA outpatient 
progress note, dated in July 1997, showing that he was 
initially evaluated in June 1996, and essentially repeating 
the matters set forth in the prior VA psychologist's report, 
dated in June 1996.  The newly submitted report showed that 
the veteran reported that he had stopped drinking 18 months 
previously, and that he reported that he had discontinued 
the use of marijuana.  The Axis I diagnoses were changed to: 
PTSD; major depressive episode; cannabis abuse, by history; 
and alcohol abuse, by history.  The Axis IV psychosocial 
stressors were identified as status post head injury, 1980; 
poverty, inadequate social support, chronic unemployment, 
homelessness, and exposure to war; while the Axis V GAF 
Score was 30, indicative of behavior considerably influenced 
by delusion or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  

Together with a Statement in Support of Claim (VA Form 21-
4138) from the veteran, received at the RO in November 18, 
1997, he enclosed copies of outpatient treatment records 
from the VAMC, Durham, dated from June 1994 to July 1996; 
and a hospital summary from the VAMC, Durham, dated in 
November 1995.  That evidence showed that the veteran was 
seen by a VA social worker in June 1994; that he related 
that he served in the Army from September 1969 to October 
1971, with service in Vietnam from August 1970 to September 
1971; that he served in Vietnam with the 25th Infantry, 39th 
DLAT, Americal Division, at Chu Lai; that he declined to 
discuss specific traumatic stressors; and that he was 
currently employed as a security guard, but was unwilling to 
provide an employment history.  That report cited the 
veteran's claim of PTSD-like symptoms, that he lives alone 
with no close friends, but has several acquaintances and 
gets along with his neighbors; that he drinks one can of 
beer every two weeks and smokes marijuana weekly; that he 
wants to go to school, but has no transportation; and that 
he had no history of psychiatric treatment and was in good 
health.  That report further cited the veteran's statement 
that he was in much combat as a rifleman from 1970 to 1971 
with Force Recon and the Americal Division, but he declined 
to identify any stressors, stating that it was "too painful 
to talk about."  The reporting social worker noted that the 
veteran was an active substance abuser, citing alcohol and 
marijuana use.  The diagnoses were polysubstance abuse, 
ethanol and marijuana; rule out PTSD, and  the veteran's 
psychosocial problems identified were "handicapped" and 
emotional/ behavioral.  The veteran was seen in the PCT 
Clinic in June and July 1994, but discontinued attendance 
until March 1996, when he returned for follow-up of PTSD.  
It was noted that his PTSD symptoms had improved; that he 
was ineligible for further mental health clinic follow-up; 
and that he might follow-up at the VAMC, Raleigh, or at the 
VetCenter in Raleigh.  

A VA hospital summary from the VAMC, Durham, dated in 
November 1995, shows that the veteran demanded to be 
admitted so that he might be reevaluated for PTSD and 
detoxified for alcohol and marijuana, and was admitted for 
neuropsychiatric testing and evaluation.  It was noted that 
the veteran was petitioning for admission to "obtain 
disability."  On admission, he complained of inability to 
extend his left arm due to a gunshot wound when his father 
shot him during an argument, and a head injury with loss of 
consciousness in 1980, while his physical examination was 
otherwise non-contributory.  He related that he lived with 
his sister-in-law and her children, and stated that he kept 
close contact with his mother and brother, but indicated 
that he was a loner.  He reported skin pathology while in 
Vietnam which was removed by surgery, but denied any past 
psychiatric history, and denied any dreams, flashbacks, or 
disturbances related to the Vietnam war.  He related that he 
enjoys movies about Vietnam, and "wouldn't mind going back 
to Vietnam as a tourist."  He related drinking a six-pack of 
beer daily for the past several years, and of smoking a 
$5.00 bag of marijuana 2 to 5 times a week.  

Mental status examination revealed poor eye contact, a 
depressed mood, and a somewhat flat and irritable affect 
with restricted expression and no emotional signs.  His 
cognition was intact, and his speech was normal in volume, 
rate, and structure and was without flight of ideas or 
looseness of association, and he denied suicidal or 
homicidal ideation, or auditory or visual hallucinations.  
His judgment and insight were limited, but he was 30/30 on a 
Mini-Mental Status examination.  During hospitalization, the 
veteran was calm and cooperative, showed no aggressive or 
violent behavior, and manifested no obvious signs of 
intrusive thoughts, nightmares or autonomic hyperarousal 
consistent with a person suffering PTSD, but continually 
asked the examiner what the results of the evaluation would 
be and how to pursue obtaining records for further service 
connection secondary to PTSD, including a summary of the 
current hospitalization.  

During his November 1995 hospitalization, the veteran 
underwent psychological testing for PTSD by the 
Neuropsychology Service, and his MMPI results were 
characterized by 8 of 10 clinical scales greater than or 
equal to three standard deviations above the mean, 
suggestive of endorsement of pansymptomatology, indicative 
of substantial mental distress, notable dependence on 
others, and strong feelings of alienation, all suggestive of 
depression and hostile dependency in a individual with 
substance dependence.  Interpersonally, he was likely to 
appear passive-aggressive, or aggressive, but no evidence of 
PTSD was found.  The examining psychiatrist noted that 
neuropsychiatric testing revealed that the veteran had 
personality traits most consistent with a dependent 
personality in addition to some antisocial features.  While 
the veteran might suffer some depressive symptomatology, it 
was not felt that he was experiencing any significant 
exacerbation in a symptoms complex consistent with PTSD 
exacerbation.  He required no symptom management of his 
claimed PTSD condition and, as no symptoms were in evidence, 
no pharmacological management was initiated.  The Axis I 
diagnoses were marijuana abuse, alcohol abuse, rule out 
PTSD; the Axis II diagnosis was mixed personality disorder 
with antisocial and schizoid features; the Axis III 
diagnoses were gunshot wound of the left elbow and headaches 
secondary to a head injury; the Axis IV psychosocial 
stressors were severe (death of wife, financial hardship); 
and the Axis V GAF Score was 55, indicative of moderate 
symptoms or moderate difficulty in social, occupational or 
school functioning.  

Outpatient treatment records from the VAMC, Durham, show 
that the veteran returned for follow-up of PTSD in March 
1996 and in June and July 1996, and that in June 1996, he 
underwent psychological testing, the report of which is set 
out above.  

In a PTSD Questionnaire submitted by the veteran in November 
1997, he reported the units in which he served while in the 
Republic of Vietnam as Troop C and D, 2nd Battalion, 17th 
Cavalry, 101st Airborne Division; identified three 
individuals in his unit who were killed in action in 
November 1970, December 1970, and August 1971; and asserted 
that he assisted in putting one of those individuals in a 
body bag.  He further asserted that he was in Khe Sahn when 
it was struck by rocket and mortar fire; that in August 
1970, near Quang Tri, an individual next to him dropped a 
hand grenade, and the next thing he remembered body parts 
were scattered all over; that his first combat assault after 
arriving in Vietnam was a helicopter insertion between Phu 
Bai and Quang Tri, with small firefights that had him crying 
and scared; and that in November 1970, he was flying up to 
Khe Sahn with a warrant officer buddy of his when they 
started taking ground fire, causing him to become nervous 
and scared.  The veteran's responses to the PTSD 
Questionnaire made no mention of serving with any units 
other than Troops C and D, 2nd Battalion, 17th Cavalry, 101st 
Airborne Division, while in Vietnam, and made no mention of 
any claimed shrapnel wounds.  

By RO letter of December 17, 1997, the RO asked the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) to verify the stressors claimed by the veteran.  
That request identified two of the individuals identified by 
the veteran as reportedly killed in action, the third name 
not being shown on the list of servicemen on the Vietnam 
Memorial.  

In a January 1998 letter from the USASCRUR, providing an 
Interim Response, it was indicated that the function of that 
office was to provide documented information to support 
veterans' involvement in stressful incidents while serving 
in the military, but that it was unable to provide stressors 
because it was impossible to determine what the veteran knew 
or what he personally witnessed.  

In February 1998, the veteran submitted a duplicate copy of 
the VA progress notes, dated in July 1997, previously 
described above.

In an undated letter to the President, the veteran 
complained that he had been denied Social Security 
Administration disability benefits and that VA had denied 
service connection for PTSD, and asked that the President 
take action to compel those agencies to grant the requested 
benefits.  By RO letter of May 13, 1998, the RO informed the 
veteran of the status of his claim for service connection 
for PTSD.

A May 1998 reply from the USASCRUR stated that it was unable 
to verify the deaths of the individuals identified by the 
veteran, according to the names and time frame provided by 
the veteran.  That reply enclosed a copy of a 1970 Unit 
History of the 2nd Squadron, 17th Cavalry; Operational 
Reports-Lessons Learned from the 2nd Squadron, 17th Cavalry, 
for the period from January through May 1971; Combat After 
Action Feeder reports from Troop C, 2nd Squadron, 17th 
Cavalry, for the period ending May 31, 1971, involving 
aerial reconnaissance, convoy escort, and screening, 
including activity at the A Shau valley airstrip which 
involved small arms and 51 caliber fire, airstrikes, and 
heavy artillery; and copies of Combat After Action Feeder 
reports from Troop D, 2nd Squadron, 17th Cavalry, for the 
period from June 1 to August 31, 1971.  The Board notes that 
the veteran's service administrative and personnel records 
show that he arrived in Vietnam on August 31, 1970, and was 
assigned to Troop C, 2nd Battalion, 17th Cavalry, 101st 
Airborne Division (Airmobile), as a troop clerk (71H) until 
September 14, 1970, when he was assigned as a Supply Clerk 
(76A) with Troop C, 2nd Squadron, 17th Cavalry, 101st Airborne 
Division (Airmobile), until June 6, 1971, when he was 
assigned the veteran was assigned as a Supply Clerk (76A) 
with Troop D, 2nd Squadron, 17th Cavalry, 101st Airborne 
Division (Airmobile), until August 29, 1971, when he 
departed Vietnam.  

In June 1998, duplicate copies of VA outpatient treatment 
records from the VAMC, Durham, dated from June 1994 through 
June 1996, were received from the office of the veteran's 
Congressman.  

A rating action of July 1998 denied service connection for 
PTSD, and granted a permanent and total disability rating 
for pension purposes.  The veteran was notified of that 
action and of his right to appeal by RO letter of August 25, 
1998.  In a Statement in Support of Claim (VA Form 21-4138) 
from the veteran, received at the RO in September 1998, the 
veteran requested a hearing before an RO Hearing Officer.  

A hearing was held in November 1998 before an RO Hearing 
Officer.  The veteran testified as to the dates of his 
active service, and his service in the Republic of Vietnam.  
He further testified that he served with the 101st  [Airborne 
Division], with the 25th Infantry, and with the  2nd and 5th 
Infantry while in the Republic of Vietnam; that his military 
occupational specialty was 11B (Light Weapons Infantryman); 
that he took infantry training at Fort Polk before going to 
Vietnam; that while in Vietnam, he served in a variety of 
forward and rear units; and that on a typical day, he would 
muster and be sent on search and destroy missions which were 
miserable, frightening, and typical of combat situations.  
He further testified as to his current medication, and his 
symptoms of PTSD, and related that prior to his treatment at 
the VAMC, Durham, he was going in and out of VA hospitals in 
New York (Brooklyn and Manhattan) for psychiatric treatment 
for his PTSD trauma and for surgery for lesions on his back.  
He asserted that he received psychiatric treatment at the 
VAMC, Brooklyn, from 1971 to 1986 or 1987.  The veteran 
testified that while his unit was going into the City of Hue 
in October 1970, he saw a friend (unidentified) get his leg 
blown off; that in December 1970, he went into Khe Sahn and 
remained there until March 1971; that he saw two friends of 
his get shot (naming the individuals whose deaths he had 
previously reported); that he was sure of the identity and 
rank of those individuals; and that there was no one he knew 
that could verify his combat experiences or stressors.  

In response to an inquiry as to the discrepancy between his 
testimony that he was a Light Weapons Infantryman (11B) in 
Vietnam, while his service administrative and personnel 
records showed that he was a clerk, the veteran stated that 
he did serve as a clerk in Vietnam, but also served as a 
Light Weapons Infantryman and was involved in combat for 3 
months because of the need for replacements.  He further 
testified that he served both in the 101st Airborne Division 
and in the 1st Cavalry Division while in Vietnam.  A 
transcript of the testimony is of record.  

In January 1999, the veteran submitted a VA Form 21-22, 
appointing Disabled American Veterans (DAV) as his 
accredited service organization representative

The veteran's testimony at his personal hearing was accepted 
as a Notice of Disagreement, and a Statement of the Case was 
issued in March 1999.  That document informed the veteran of 
the issue addressed, the evidence considered, the 
adjudicative actions taken, the pertinent law and 
regulations governing service connection, the decision 
reached, and the reasons and bases for that decision.  That 
document further informed the veteran of VA's duty to assist 
him by obtaining all evidence in the custody of military 
authorities or maintained by any other federal, State or 
local government agency, as well as any medical, employment, 
or other non-government records which are pertinent or 
specific to his claim; and which the claimant identified and 
provided a record release authorization permitting VA to 
obtain those records.  In addition, he was informed that 
should efforts to obtain records identified by the claimant 
prove unsuccessful for any reason which the claimant could 
remedy, the VA would notify the claimant and advise him that 
the ultimate responsibility for furnishing such evidence lay 
with the claimant.  

In April 1999, the veteran appointed a private attorney as 
his representative, thereby revoking the prior appointment 
of the DAV as such representative.  A letter from that 
representative, with an enclosed Substantive Appeal (VA Form 
9), was received in November 1999.  In that document, the 
veteran's attorney requested Remand of the veteran's appeal 
to the RO to obtain additional medical evidence from the 
VAMC, Brooklyn, showing treatment for a "nervous condition 
from Vietnam" in 1971.  That individual also speculated as 
to what the veteran might have seen in Vietnam, and that 
previous VA medical reports not showing evidence of PTSD 
reflected incompetence or prejudice on the part of the 
reporting physician.  

By RO letter of March 2000, the veteran and his attorney 
were notified that his case was being transferred to the 
Board; and that he had the right to submit additional 
evidence or to request a hearing before the Board, and the 
time limit for doing so.  

In June 2000, the veteran submitted a marriage certificate 
showing that he had remarried on June 7, 2000.  

A hearing before the Board was scheduled for October 23, 
2000.  The veteran's attorney subsequently filed a motion to 
have the hearing rescheduled because of health problems, and 
the hearing was rescheduled for February 7, 2001, before a 
Member of the Board.  

A hearing was held on February 7, 2001, before the 
undersigned Member of the Board sitting at Washington, DC.  
The veteran's representative took notice of the provisions 
of the VCAA, and acknowledged that there were missing 
elements as to the veteran actually being in I Corps hot 
spots, and whether he served as a clerk or as a Light 
Weapons Infantryman while in the Republic of Vietnam.  The 
veteran testified as to the dates of his active service, and 
the dates of his service in the Republic of Vietnam, stating 
that when he first arrived in Vietnam, he was stationed in 
Cu Chi for one month, then was assigned to Phu Bai, where he 
remained for seven months before being stationed at Khe Sahn 
from December 1970 to March 1971.  He further testified as 
to the units in which he served while in the Republic of 
Vietnam; that his military occupational specialty was Clerk, 
but he also served as a Light Weapons Infantryman (11B) at 
Cu Chi; that he served at Phu Bai for 7 months; and that he 
served at Khe Sahn from December 1970 to March 1971.  He 
further testified that he was under constant rocket, mortar 
and artillery attacks while at Cu Chi; that he was under 
constant rocket, mortar and artillery attacks while at Phu 
Bai; and that he was under constant rocket, mortar and 
artillery attacks while at Khe Sahn.  He further testified 
that a mortar round narrowly missed his bunker while at Khe 
Sahn, and that a rocket came through the mess hall at Phu 
Bai; that no one was killed, but 2 or 3 guys were wounded.  
He testified that when he returned from Vietnam in October 
1971, he went to the VAMC in Manhattan, New York, and filed 
a claim for a nervous condition from Vietnam; that he was 
examined and diagnosed with a nervous condition at that 
facility; and that he had been going back and forth to all 
three VA medical facilities up there for the last 20-25 
years.  He indicated that he had worked in construction from 
1972 to 1974, but had to quit because of his nervous 
condition and a back problem from the minor surgery he had 
for cysts or boils pathology he had at Phu Bai while in 
Vietnam, and subsequently at the VAMC, Manhattan.  He stated 
that while he was a bunker guard at Phu Bai, there were a 
lot of mortar attacks; while he was in Quang Tri, a rocket 
came through the mess hall and blew it up, with no deaths 
but 2 or 3 injuries.  He further indicated that he had 
memory problems associated with a head injury sustained 
while employed with the U.S. Postal Service in July 1980; 
that he had to leave that job because of stress; and that he 
had done little odd jobs, but had not worked since leaving 
the U.S. Postal Service in 1986.  

The veteran related that that he was hospitalized for 19 
days at the VAMC, Durham, in November 1995 for a psychiatric 
evaluation; that in November 1995, a physician from Duke 
University stated that he did not have PTSD; that he had 
been diagnosed with PTSD by a VA psychologist in June 1996; 
and that he had given the same information to both health 
care providers.  He described his current symptomatology, 
and the medications prescribed; stated that he had not 
worked since being a security guard in 1993 or 1994, when he 
stopped working because his wife died (in 1994); that he had 
an accident with his car; and that his neighbors and 
employers were harassing him.  He further asserted that he 
had trouble getting along with his employers while a 
security guard and while working at the U.S. Postal Service.  
He described difficulties in his marriage to his second 
wife; that he lived in a shelter for about a year after his 
wife's death, but had no problems with anyone at the 
shelter; and that he was currently married and had no 
current problems with his wife or the neighbors.  He further 
related that he was shot in the elbow after a heated 
argument with his father in February 1979; that he had no 
problems with alcohol; that he had never been in alcohol 
rehabilitation; and that he currently had liver fibrosis due 
to stress.  

The veteran also testified that the November 1995 diagnosis 
of alcohol abuse was a misdiagnosis or a mistake; that he 
moved to North Carolina in 1991; that he was never awarded a 
Purple Heart; that his skin pathology was a result of 
shrapnel wounds of the back; and that he had made separate 
applications for service connection for his back injury and 
sebaceous cyst of the face, and for service connection for 
his nervous condition.  He related that he sustained 
shrapnel wounds of the back while on bunker guard at Phu 
Bai; that he was posted to Phu Bai from approximately 
September 1970 to January 1971; that he also sustained 
grenade fragment wounds of the back while at Khe Sahn 
between December 1970 and March 1971, when the NVA overran 
the perimeter and overran the compound; that he was treated 
for both fragment wounds at the 85th Hospital at Phu Bai; and 
that the fragment wound at Phu Bai is just to the left on 
the midline of his spine, while the fragment wound from Khe 
Sahn is on his right side just above his right hip.  He then 
testified that the surgery he had while in Vietnam was for 
skin pathology, and not for a shrapnel wound; that while 
undergoing refresher training at Phu Bai in late August 
1970, another serviceman panicked and dropped a grenade, and 
was blown to bits; and that he does not know the identity of 
that individual.  He further asserted that the primary 
mission of the 2nd Squadron, 17th Cavalry, was reconnaissance.  

The veteran further testified that he had informed both the 
treating psychiatrist in November 1995 and the VA 
psychologist who evaluated him in June 1996 of the events at 
Cu Chi and Phu Bai; that he had received no further 
treatment from the VA psychologist since that time; and that 
he had gone to her office and gotten an updated report in 
1997.  The veteran further testified that upon arriving in 
Vietnam, he was posted to the 25th Infantry Division in Cu 
Chi for one month; that he left Cu Chi in September 1970, 
and went to Phu Bai; that he sustained the first fragment 
wound at Phu Bai in late November or early December 1970, 
when snipers overran the wire, and had the shrapnel removed 
at the 85th Evacuation Hospital in Phu Bai; that he sustained 
the second fragment wound at Khe Sahn, when the NVA overran 
the wire; and that wound was also treated at the 85th 
Hospital in Phu Bai in January 1971.  The veteran further 
stated that he had obtained a psychiatric evaluation from a 
private physician in Philadelphia the previous year, and 
that the report of that private psychiatric evaluation is 
not associated with his claims file.  A transcript of the 
testimony is of record.

In a July 20, 2001, order, the Board remanded the case to 
the RO for additional development of the evidence, to 
include obtaining all current or relevant records of 
treatment of the veteran for PTSD, obtaining any morning or 
sick reports of the veteran from Troop C, 2nd Battalion, 17th 
Cavalry, 101st Airborne Division, for the month of November  
and December 1970, and January 1971.  If the veteran's 
claimed shrapnel wounds were verified, the RO was to 
schedule a VA PTSD examination and specific medical opinions 
as to whether the claimant has PTSD and whether it is at 
least as likely as not that PTSD is the result of shrapnel 
wounds or any other verified stressor incurred while in 
service.  In addition, the RO was instructed to ensure that 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002)] were fully complied with 
and satisfied.  As noted, the requested development was not 
satisfactorily completed at the time the case was returned 
to the Board.  

A Report of Contact (VA Form 119), dated in January 2001, 
shows that the veteran stated that the doctor in 
Philadelphia lost his examination report, but provided a 
medical record release authorization (VA Form 21-4142) for 
that physician.  He also expressed eagerness to drive to the 
VAMC, Durham, for examination.  

A report of evaluation of the veteran in the PTSD program at 
the VAMC, Durham, dated in January 2002, stated that the 
veteran underwent reevaluation at his own request to up-date 
the previous clinical evaluation in June 1996; that such 
reevaluation included an abbreviated clinical interview, and 
testing with the Davidson Trauma Scale (DTS) and the Beck 
Depression Inventory (BDI); and that the clinical interview 
and DTS Score supported a continued diagnosis of PTSD.  The 
reporting psychologist cited the veteran's reports of near 
misses during mortar attacks and a friend being blown up 
when he panicked and dropped a grenade he was holding, and 
stated that the clinical interview and BDI supported a 
continued diagnosis of Major Depressive Disorder, with the 
veteran endorsing suicidal ideation without intent or plan, 
and denying homicidal ideation.  In addition, the reporting 
psychologist cited the veteran's assertions that he 
continued to experience severe PTSD symptoms causing him to 
be totally socially and occupationally disabled.  She 
further noted his assertions that he was unable to 
concentrate; that intrusive thoughts of his traumas had 
interfered with his ability to work; that he experienced 
increased irritability coinciding with increasing effects of 
poverty and decreased physical health; that he avoids loud 
noises which resulted in exaggerated startle responses; that 
he avoids relationships with others in general to prevent 
situations in which his anger or irritability may escalate; 
that he often responds to his spouse with irritability and 
that the quality of the relationship is poor; and that the 
veteran averred that he has not used alcohol or other 
substances (e.g. cannabis) for six years.  The Axis I 
diagnoses were: PTSD; Major Depressive Disorder, Recurrent; 
the Axis II diagnoses were deferred; Axis IV diagnoses were 
unemployment, inadequate social support, and exposure to 
war; and the Axis V GAF Score was 35, indicative of behavior 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment, or 
inability to function in almost all areas.  

By RO letter of February 11, 2002, the RO requested copies 
of the treatment records of the veteran from Dr. C.D.M., a 
private physician.  The veteran and his representative were 
notified of that request by RO letter of February 11, 2002.  

A March 2002 report of evaluation of the veteran by Dr. 
C.D.M., a private physician, stated that he had been 
informed that the diagnosis of PTSD had already been 
accepted, and that he conducted a 2 1/2 hour 
neuropsychiatric evaluation of the veteran on that date to 
determine the extent of disability related to PTSD and its 
possible relatedness to events occurring during his military 
service.  The reporting physician recounted the veteran's 
assertions that he served in the Republic of Vietnam for 13 
months; that he had traumatic events from the very beginning 
while in Vietnam; that a friend in a booth next to him 
dropped a grenade, which exploded, distributing blood and 
body parts everywhere; that he was in the front lines and 
there was daily incoming fire; that a mortar round missed 
his bunker by approximately three feet and scared him; that 
bullets were always zinging by very close to him; that he 
saw a number of others killed; that no events subsequent to 
Vietnam were as terrifying as what occurred on a daily basis 
while there; and that his PTSD was incapacitating upon his 
return from Vietnam.  He further asserted that he applied 
for service connection for a nervous disorder in 1971 
because of his very high level of stress and anxiety, and 
that he had experienced depression for the last 30 years.  
The reporting physician expressed the opinion that 
depression was part of every severe PTSD, and that it was 
his opinion that the veteran's depression was a direct 
result of his PTSD.  No diagnostic tests were conducted, but 
the reporting physician cited his review of the 
psychological tests performed by the VA psychologist at the 
VAMC, Durham in January 2003, and stated that he agreed with 
the findings of PTSD and Major Depression.  The Axis I 
diagnoses were PTSD, severe, and Major Depression, 
Recurrent; the Axis IV psychosocial stressors were "nearly 
everything in his environment as a result of his severe 
PTSD, unemployment status, poverty, lack of social support, 
and relations with those close to him."  The reporting 
physician cited the diagnostic criteria for PTSD, and 
indicated that the veteran's self-report of claimed symptoms 
met those criteria.  He concluded that the veteran's stated 
symptoms of PTSD appeared to relate to his experiences in 
Vietnam, and stated that the veteran currently met the DSM-
IV diagnostic criteria for a 100 percent rating for PTSD and 
Major Depression.  

No treatment records of the veteran were provided by Dr. 
C.D.M., and the veteran was notified of that fact by the 
Supplemental Statement of the Case issued in October 2002.  

A response from the National Personnel Records Center 
(NPRC), dated in March 2002, showed no morning or sick 
reports of the veteran in November or December 1970, or in 
January 1971.  No additional service medical records were 
obtained from the NPRC other than those already included in 
his service medical records, an no service medical records 
were obtained reflecting treatment of the veteran for 
shrapnel or foreign bodies during active service and no 
history or findings of shrapnel wounds at the time of his 
service separation examination.  

A Supplemental Statement of the Case was provided the 
veteran and his representative in July 2002.  In October 
2002, the veteran and his representative were notified that 
his case was being transferred to the Board, and of his 
right to submit additional evidence, request a hearing 
before the Board, or appoint or change his representative, 
and the time limit for doing so.  No additional 
communication from the veteran has been received.  


II.  Analysis

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)].  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. 
Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The record shows that the claimant and his 
representative were notified of the provisions of the VCAA 
by the Board's Remand order of July 20, 2001; by the RO 
letter of November 16, 2001; and by the Supplemental 
Statement of the Case issued on July 24, 2002.  The Board 
finds that the cited RO letter of November 16, 2001; and the 
Supplemental Statement of the Case issued on July 24, 2002, 
provided notifications to the claimant and his 
representative which fully complied with the requirements of 
the United States Court of Appeals for Veterans Claims (the 
Court), stated in Quartuccio v. Principi, 16 Vet. App. 
183,187 (2002) (requiring VA to notify the veteran of what 
evidence he was required to provide and what evidence the VA 
would attempt to obtain).  

The record further shows that RO letters of January 8, 1996; 
August 26, 1996; February 13, 1996; April 17, 1997; and 
September 24, 1997 notified the veteran of the evidence 
needed to establish entitlement to service connection for 
PTSD, and asked that he provide the names, addresses, and 
dates of treatment for all physicians who had treated him 
for that disability; asked that he provide his work history 
since service separation; asked that he describe the events 
he regarded as stressful, as well as the symptoms he now 
experienced; and that he provide statements from people who 
know of his condition.  He was informed that when the 
requested evidence was received, the RO would request a 
search of his unit records.  He was provided a PTSD 
Questionnaire for completion and return.  The RO letter of 
April 17, 1997, further informed the veteran that the 
duplicate copies of his DD Form 214 and of his service 
administrative and personnel records that he had submitted 
did not identify any stressors that he had experienced, or 
show that he had received the Purple Heart Medal.  

In addition, the Statement of the Case issued on March 29, 
1999, informed the veteran and his representative of VA's 
duty to assist him by obtaining all evidence in the custody 
of military authorities or maintained by any other federal, 
State or local government agency, as well as any medical, 
employment, or other non-government records which are 
pertinent or specific to his claim; and which the claimant 
identified and provided a record release authorization 
permitting VA to obtain those records.  In addition, he was 
informed that should efforts to obtain records identified by 
the claimant prove unsuccessful for any reason which the 
claimant could remedy, the VA would notify the claimant and 
advise him that the ultimate responsibility for furnishing 
such evidence lay with the claimant. 

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a)(relating to the definition of new and material 
evidence); the second sentence of 38 CFR § 3.159(c)(relating 
to VA assistance in the case of claims to reopen previously 
denied claims); and 38 CFR § 3.159(c)(4)(iii) (relating to 
providing medical examinations or obtaining medical opinions 
in claims to reopen a finally adjudicated claim), effective 
August 29, 2001, governing reopening of previously and 
finally denied claims, the provisions of this final rule 
apply to any claim to reopen a finally decided claim for 
benefits received by VA on or after August 29, 2001.  As the 
instant appeal was received at VA prior to August 29, 2001, 
the revised regulations applicable to reopened claims are 
inapplicable to the instant appeal.


New and Material Evidence

Under Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated.  Title 
38 U.S.C.A. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Accordingly, the Board must 
independently address the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for PTSD.  

In general, RO decisions which are unappealed become final.  
See  38 U.S.C.A. § 7105;  38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. 20.200 (2002).  The veteran 
did not file a Notice of Disagreement with the rating 
decisions of June 1996 and October 1996 denying service 
connection for PTSD, and those decisions became final.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly 
v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented), will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R.  § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) held 
the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and 
material evidence has been submitted, the Board may proceed 
to evaluate the merits of the claim but only after ensuring 
the VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

New and material evidence received prior to the expiration 
of the appeal period, or prior to the appellate decision if 
a timely appeal has been filed (including evidence received 
prior to an appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans Appeals 
without consideration in that decision in accordance with 
the provisions of § 20.1304(b)(1) of this chapter),  will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  
38 C.F.R. § 3.156(b) (2002).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or 
omission in the preparation of the prior report or reports 
and identified as such.  The retroactive evaluation of 
disability resulting from disease or injury subsequently 
service connected on the basis of the new evidence from the 
service department  must be supported adequately by medical 
evidence.  Where such records clearly support the assignment 
of a specific rating over a part or the entire period of 
time involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  38 C.F.R. § 3.156(c) (2002)

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Once 
the evidence is found to be new and material and the claim 
is reopened, the presumption that the evidence is credible 
no longer applies.  In the following adjudication [i.e., de 
novo review], the RO must determine both the credibility and 
weight of the new evidence in the context of all the 
evidence, both old and new.  Justus v. Principi,  3 Vet. 
App. 510, 513 (1992);  Kates v. Brown,  5 Vet. App. 93, 95 
(1993).

The record shows that rating decisions of June 1996 and 
October 1996 denied service connection for PTSD on the 
merits; and that the veteran was notified of those adverse 
determinations and of his right to appeal.  The veteran 
failed to initiate an appeal.  

In August 1997, the veteran undertook to reopen his claim 
for service connection for PTSD by submitting additional 
evidence.  The RO evidently found that the additional 
evidence submitted was both new and material to the 
veteran's claim for service connection for PTSD and, in a 
July 1998 decision, denied that claim on the merits, giving 
rise to this appeal.  

The evidence of record at the time of the rating decision of 
June 1996 denying service connection for PTSD included the 
veteran's service medical, administrative and personnel 
records; his original application for VA disability 
compensation benefits, received in February 1972; reports of 
VA examinations in April 1972, June 1975, April 1977, and 
January 1979; and hospital summaries from the VAMC, 
Manhattan, in August 1972 and August 1977.  None of that 
evidence shows any complaint, treatment, findings or 
diagnosis of a nervous or psychiatric condition during 
active service, on service separation examination, during 
the initial postservice year, or at any time prior to June 
1994, and there was no medical diagnosis of PTSD.  In 
addition, there was no service department evidence that the 
veteran served in combat or was exposed to combat stressors.  
As noted, the veteran was notified of that adverse 
determination and of his right to appeal, but failed to 
initiate an appeal.

The evidence of record at the time of the October 1996 
rating decision denying service connection for PTSD included 
the evidence cited above, as well as a June 1996 report of 
VA psychological evaluation showing a diagnosis of PTSD 
which was not based upon a verified stressor.  

The additional evidence added to the record since the last 
previous denial of the veteran's claim for service 
connection for PTSD in October 1996 includes the veteran's 
testimony at his November 1998 hearing before an RO Hearing 
Officer; the veteran's testimony at his February 2002 
hearing before the undersigned Member of the Board; the VA 
outpatient follow-up reports, dated in July 1997 and January 
2002, showing a diagnosis of PTSD; the summary of the 
veteran's hospitalization for observation and evaluation at 
the VAMC, Durham, dated in November 1995; the veteran's PTSD 
Questionnaire, received in November 1997, which reported no 
shrapnel wounds to the veteran; a private physician's report 
diagnosing PTSD in the veteran and relating that condition 
to alleged combat stressors during the veteran's service in 
the Republic of Vietnam; and information and evidence 
received from the USASCRUR in June 1998, and from the NPRC 
in March and May 2002.  None of the additional documentary 
evidence cited included any complaint, treatment, findings 
or diagnoses of shrapnel wounds to the veteran, but in his 
testimony, he asserted, for the first time, that he served 
as a Light Weapons Infantryman (11B), and that he sustained 
two shrapnel injuries, while serving in the Republic of 
Vietnam.

The Board finds that the additional evidence submitted since 
the last final rating decision of October 1996 denying 
service connection for PTSD includes evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Such evidence 
includes additional service department records not 
previously of record, received from the USASCRUR in June 
1998; additional private and medical diagnoses of PTSD which 
is attributed to his service in the Republic of Vietnam; the 
veteran's testimony at his November 1998 hearing before an 
RO Hearing Officer, and his testimony at his February 2002 
hearing before the undersigned Member of the Board in which 
he advanced contentions not previously of record concerning 
his duties and units of assignment while serving in the 
Republic of Vietnam, as well as his sworn testimony that in 
October 1971, he filed an application for service connection 
for a nervous condition from Vietnam, and that he was 
treated for a psychiatric disorder at the VAMC, New York 
(Manhattan), Brooklyn, and Queens from October 1971 through 
1986-1987.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim for service 
connection for PTSD; and that the unappealed rating decision 
of October 1996 is no longer final.  38 U.S.C.A. § 5108(a) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002).  The 
Board further finds that the Board remanded the case in July 
2001 for additional development and to ensure that the VA's 
duty of notification and assistance to the veteran under the 
provisions of the VCAA had been fully met.  See Elkins, 12 
Vet. App. 209 (1999),  Vargas-Gonzalez,  12 Vet. App. at 
328.

To the extent indicated, the appeal of the denial of the 
veteran's claim to reopen the issues of service connection 
for PTSD is granted.  





ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

